NUMBER 13-10-00104-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

ROBERT THOMAS,                                                           Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 28th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Rodriguez
      Appellant Robert Thomas challenges the revocation of his community supervision,

which he was serving for his conviction for family violence assault. See TEX. PENAL

CODE ANN. § 22.01(a)(1), (b)(2) (Vernon Supp. 2010). By one issue, Thomas argues

that his due process rights were violated because he was not properly admonished of his

rights at his revocation hearing. See U.S. CONST. amends. V, VI, XIV. We affirm.
                                    I. BACKGROUND

      Thomas was indicted for family violence assault, a third-degree felony, to which he

pleaded guilty.   See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2).          The trial court

sentenced Thomas to five years' incarceration but suspended the sentence and placed

him on community supervision for a term of three years.

      Approximately eight months later, the State moved to revoke Thomas's community

supervision. Thomas pleaded true to all the violations of his community supervision

alleged by the State. The trial court then found that Thomas committed the alleged

violations, revoked his community supervision, and sentenced him to three years'

incarceration in the Institutional Division of the Texas Department of Criminal Justice.

This appeal followed.

                                     II. DISCUSSION

      By his sole issue, Thomas argues that the trial court violated his due process rights

at his revocation hearing by not properly admonishing him of his rights to confront and

cross-examine witnesses, to produce witnesses and documentary evidence on his

behalf, to be free from self-incrimination, and to testify on his own behalf. We review a

trial court's order revoking community supervision for abuse of discretion. Rickels v.

State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006).

      Thomas signed the trial court's written admonishments to him, acknowledging by

his signature that he "carefully" read and "fully underst[ood]" the admonishments. The

admonishments provided, in relevant part, as follows:

              You have the right to plead not true and to have a hearing, without a
      jury, by the Court. The State must prove any one or more of the alleged
      violations by a preponderance of the evidence. You also have the right to
      remain silent, to require the State to bring witnesses into Court to testify
                                            2
        against you, to confront and cross-examine the witnesses through your
        attorney, and to present evidence in your defense. These are your
        constitutional rights that you would be waiving or giving up by pleading true
        and by agreeing to be tried upon stipulated testimony.

Thomas also placed his initials by the following specific paragraph:

               Waiver of Confrontation of Witnesses: I understand that I have
        the right to the appearance, confrontation and cross-examination of
        witnesses in this cause. I hereby waive my right to the appearance,
        confrontation, and cross-examination of the witnesses against me. I agree
        that the testimony of the witnesses may be read into the record by the
        State's attorney; that such testimony would be the same as if the witnesses
        were present in Court and were testifying under oath; and that any
        testimony or evidence may be introduced by affidavit, written statements of
        witnesses, and any other documents offered by the State.

Thomas's acknowledgments are followed by a certificate signed by his trial counsel,

stating that counsel read and explained the trial court's written admonishment to Thomas,

that Thomas was fully aware of consequences of his plea, and that Thomas understood

the admonishments given to him by the court in writing.

        At his revocation hearing, Thomas then answered the following questions by the

trial court:

        [Court]:      You had a chance to discuss this revocation hearing pending
                      before the court with your attorney?

        [Thomas]:     Yes, Your Honor.

        [Court]:      Have you reviewed the admonishments given to you by the
                      court?

        [Thomas]:     Yes, Your Honor.

        [Court]:      You understand what this document says?

        [Thomas]:     Yes.

        [Court]:      Those are your initials and your signature on the document?

        [Thomas]:     Yes.
                                             3
                    ....

      [Court]:      Mr. Thomas, to the allegations in the motion to revoke, do you
                    plead true or not true?

      [Thomas]:     True, Your Honor.

      [Court]:      True to all of the allegations?

      [Thomas]:     Yes, ma'am.

      [Court]:      Are you pleading true to them because they are true?

      [Thomas]:     Yes, ma'am.

      [Court]:      You are doing that voluntarily?

      [Thomas]:     Yes, ma'am.

      [Court]:      No one is threatening you or forcing you or making you plea
                    true in any way?

      [Thomas]:     No.

      [Court]:      You understand by pleading true, the State does not have to
                    present evidence of these allegations?

      [Thomas]:     Yes, ma'am.

      Thomas seems to assert that he only waived his right to confront and

cross-examine witnesses—i.e., the rights enumerated in the admonishments paragraph

by which Thomas placed his initials. Thomas also asserts that, by its "single perfunctory

question" asking Thomas if he understood his rights, the trial court did not explain

Thomas's rights to him. For these reasons, Thomas argues his waiver of rights was not

voluntary and knowing. We disagree.

      The statute governing community supervision does not refer to article 26.13 of the

code of criminal procedure, which is the provision that requires certain admonishments by

                                            4
the trial court before a defendant can plead guilty. See TEX. CODE CRIM. PROC. ANN. art.

42.12 (Vernon Supp. 2010) (community supervision statute); see also id. art. 26.13

(Vernon Supp. 2010) (admonishments required in guilty plea proceedings). Thus, the

admonishments required by article 26.13 do not apply in revocation proceedings. Harris

v. State, 505 S.W.2d 576, 578 (Tex. Crim. App. 1974); Lindsey v. State, 902 S.W.2d 9, 12

(Tex. App.–Corpus Christi 1995, no pet.).            The allegedly-absent admonishments

Thomas complains of on appeal, therefore, were not guaranteed to him in his revocation

hearing.

       Regardless, the record here does not demonstrate that Thomas did not

understand his plea of true or that his plea was otherwise involuntary. In fact, Thomas

acknowledged by his signature on the trial court's written admonishments that he was

waiving each right about which he complains on appeal, including his "right[s] to remain

silent, to require the State to bring witnesses into Court to testify against [him], to confront

and cross-examine the witnesses through [his] attorney, and to present evidence in [his]

defense." Thomas then confirmed his understanding and waiver of those rights in open

court during his revocation hearing.

       We are not persuaded by Thomas's contention on appeal that his initialing of the

one paragraph regarding confronting and cross-examining witnesses means he

voluntarily waived only that right.     Rather, we will not disregard (1) Thomas's clear

acknowledgments on the trial court's written admonishments that he had read and

understood the waiver of his rights, (2) Thomas's oral statements at his revocation

hearing confirming that understanding, and (3) Thomas's counsel's written assurances

that Thomas understood the consequences of his true plea, all of which appear plainly in

                                               5
the record before us. See Lindsey, 902 S.W.2d at 12-13 (holding that appellant's plea of

true was voluntary where he was admonished in writing by the trial court in a manner

almost identical to this case); see also Rice v. State, No. 13-01-00276-CR, 2005 WL
2559941, at *2 (Tex. App.–Corpus Christi Oct. 13, 2005, no pet.) (mem. op., not

designated for publication) (finding appellant's plea of true voluntary where he read and

signed written admonishments regarding the charges against him and the consequences

of his pleas of true and was given oral admonishments in court by the judge). We

conclude that Thomas's plea of true was knowing and voluntary, that his due process

rights were therefore not violated, and that the trial court did not abuse its discretion in

revoking his community supervision. Thomas's sole issue is overruled.

                                     III. CONCLUSION

       The judgment of the trial court revoking Thomas's community supervision is

affirmed.



                                                    NELDA V. RODRIGUEZ
                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 21st
day of December, 2010.




                                             6